DETAILED CORRESPONDENCE
This detailed action is in response to the claims filed on 10/13/2020, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are pending.

Claim Objections
Claim 18 recites “drilling fluid”. For clarity, the Examiner suggests the claim to recite “the drilling fluid”.

Claim Interpretation
Claim 18 recites “charging the separation vessel”. However, Applicant’s original disclosure does not provide further clarity on the definition of what “charging the separation vessel” entails. For the purpose of examination, the Examiner interprets charging the separation vessel to providing a fluid within the separation vessel.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites “a separation vessel”. It is unclear if the separation vessel recited is the same or different as the previous separation vessel.
Claim 18 recites “charging the separation vessel”. It is unclear what the meaning of charging the separation vessel is intended. The Examiner refers to Applicant’s original disclosure, however, could not find further guidance on the breadth or meaning of charging the separation vessel. For the purpose of examination, the Examiner interprets charging the separation vessel to providing a fluid within the separation vessel.
Claim 1 recites “method for separating gas from drilling cuttings”. However, the body of the claim fails to indicate which method step(s) is separating the gas from the drilling cuttings. Lines 10-11 does indicate agitating the drilling cuttings in the liquid…to aid separating gas from the drilling cuttings. However, this does not clearly indicate how gas is being separated from the drilling cuttings.
Dependent claims not recited above are rejected for their dependency on a rejected independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leuchtenberg et al. (US2015/0167413; hereinafter “Leuchtenberg”).
Applicant’s claims are directed towards a method.
Regarding claims 1-8; Leuchtenberg discloses a method for separating gas from drilling cuttings (Leuchtenberg abstract; degassing drilling fluid. Pr. 2; flow conduit contains drilling fluid and cuttings returns to be returned to the surface for treatment), the method comprising:
introducing a drilling fluid into a separation vessel (Leuchtenberg Fig. 1, par. [58]; vessel body 12, inlet 14 adds fluid into the interior on the upper half of the tank), the drilling fluid comprising the gas and the drilling cuttings (Leuchtenberg Pr. 51; the incoming fluid stream has a lower density stream which is predominantly gas with entrained solids and liquids, and a higher density liquid stream which is predominantly liquid with entrained gas and solids); 
introducing a liquid into the separation vessel (Leuchtenberg Fig. 1; Pr. 64; Qliq div flows vertically downwards in the vessel body);
actively maintaining a liquid seal of the liquid in a lower portion of the separation vessel by controlling an introduced amount of the liquid admitted to the separation vessel as a removed amount of the liquid is removed from the separation vessel (Leuchtenberg Fig. 1; Pr. 47-48, 58, 67; means for monitoring and controlling the liquid level inside the vessel body 12. The liquid level control may be a valve that is provided between the liquid seal and drilling fluid reservoir. The central control and processing unit monitors the liquid level with level indicator switches to detect the change in operating fluid at a maximum and minimum so that it can prevent flooding. Conversely, the real-time liquid level measurement can also be used to prevent the liquid level from dropping to below a specified set point to avoid evacuating the liquid seal. Thus, the liquid level sensor is monitoring the amount of fluid entering and leaving the vessel to maintain an appropriate liquid level.); 
agitating the drilling cuttings in the liquid within the lower portion of the separation vessel to aid separating gas from the drilling cuttings (Leuchtenberg Pr. 10, 61; Fig. 1; series of baffle plates 22 agitate the fluid to further release gas for the fluid); and
removing the drilling cuttings with the removed amount of the liquid from the separation vessel (Leuchtenberg Fig. 1; Pr. 73; fluid/solids entrained flow stream Qvent exits the vessel body 12 through the vent port 16. Liquid and solids particles of the incoming flow stream Qvent are forced to the cyclone side wall 26a, and the denser flow stream, Qliq cyc containing these particles exits the cyclone separator 26 via the cyclone liquid outlet port 34.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The method of claim 1, further comprising removing the gas from the separation vessel via a gas outlet (Leuchtenberg Fig. 2, par. [58]; gas outlet or “vent” port 16).
Claim 3: The method of claim 1, wherein the removing of the drilling cuttings along with the removed amount of the liquid from the separation vessel is via a bottom discharge outlet in the lower portion of the separation vessel (Leuchtenberg Pr. 20, 50; the incoming fluid has a lower and higher density stream, where both streams are entrained with solids. Pr. 60, 63; Qliq div has denser flow stream containing mostly liquid and solids flows vertically downwards in the vessel body and leaves through the outlet port 18 located at the bottom of the vessel body. Thus, the stream being shown to have solids and liquids, and flows down the baffles 22 into the bottom of vessel 12, can leave through the outlet 18.).
Claim 4: The method of claim 1, further comprising applying a fluid spray within a portion of the separation vessel above the liquid seal for promoting movement of the drilling cuttings downward but allowing the flow of the gas upward (See Leuchtenberg Fig. 1, par. [58-60, 67]; diverter assembly 20 is below baffle 22 and splits the stream into a dense flow stream containing mostly gas with droplets of fluid and solids, and a denser flow stream containing mostly liquid and solids. The denser fluid will flow down while the less dense fluid will flow up towards vent 28).
Claim 5: The method of claim 1, wherein the agitating comprises introducing the liquid under pressure via at least one mixing nozzle directed within the lower portion of the separation vessel (Leuchtenberg Fig. 1; Pr. 71, 99; liquid return point 37 is located in the lower end of vessel 12).
Claim 6: The method of claim 1, wherein the actively maintaining the liquid seal comprises maintaining a surface of the liquid above an opening at an end of a discharge tube, wherein the removed amount of the liquid is removed via the discharge tube (Leuchtenberg Fig. 1; Pr. 20, 50, 60, 63, 67; liquid can leave through the bottom outlet port 18. The liquid level L0 is maintained so that it does not drop below a specified set point to avoid evacuating the liquid seal.).
Claim 7: The method of claim 1, further comprising urging the drilling cuttings toward a central axis of the lower portion of the separation vessel using a centering baffle within the separation vessel (Leuchtenberg Fig. 1; Pr. 63; baffle plates 22 are located in the vessel body 12. Qliq div flows vertically downwards in the vessel body as it passes through the series of baffle plates 22. Pr. 60; Qliq div further contains a denser flow stream of mostly liquid and solids, thus, as the solids flow down the baffle plates 22, they are directed towards the bottom of the vessel.).
Claim 8: The method of claim 1, further comprising providing a tortuous path past a baffle within the separation vessel to separate gas from another substance selected from a group consisting of drilling cuttings, the liquid, and foam (Leuchtenberg Fig. 1, par. [61, 68]; baffle plates 22 allow the fluid entering to move down the baffles in a side to side motion to further agitate and release gas from the fluid. The gas is separated from the fluid and escapes from vent line 28.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 11, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leuchtenberg et al. (US2015/0167413; hereinafter “Leuchtenberg”) in view of Eriksen (US2005/0205477).
Applicant’s claims are directed towards a method.
Regarding claims 9, 11, 14-15 and 17; Leuchtenberg discloses a method for processing a drilling fluid to separate gas from drilling cuttings (Leuchtenberg abstract; degassing drilling fluid. Pr. 2; flow conduit contains drilling fluid and cuttings returns to be returned to the surface for treatment), the method comprising:
introducing the drilling fluid into a separation vessel (Leuchtenberg Fig. 1, par. [58]; vessel body 12, inlet 14 adds fluid into the interior on the upper half of the tank), the drilling fluid comprising the gas and the drilling cuttings (Leuchtenberg Pr. 51; the incoming fluid stream has a lower density stream which is predominantly gas with entrained solids and liquids, and a higher density liquid stream which is predominantly liquid with entrained gas and solids);
introducing a liquid into the interior space of the separation vessel to maintain a liquid seal level within the interior space of the separation vessel and maintaining the liquid seal level (Leuchtenberg Fig. 1; Pr. 64; Qliq div flows vertically downwards in the vessel body. Pr. 47-48, 58, 67; means for monitoring and controlling the liquid level inside the vessel body 12. The liquid level control may be a valve that is provided between the liquid seal and drilling fluid reservoir. The central control and processing unit monitors the liquid level with level indicator switches to detect the change in operating fluid at a maximum and minimum so that it can prevent flooding. Conversely, the real-time liquid level measurement can also be used to prevent the liquid level from dropping to below a specified set point to avoid evacuating the liquid seal. Thus, the liquid level sensor is monitoring the amount of fluid entering and leaving the vessel to maintain an appropriate liquid level.);
discharging the gas from the interior space of the separation vessel (Leuchtenberg Fig. 2, par. [58]; gas outlet or “vent” port 16); and
discharging the drilling cuttings from the interior space of the separation vessel (Leuchtenberg Pr. 20, 50; the incoming fluid has a lower and higher density stream, where both streams are entrained with solids. Pr. 60, 63; Qliq div has denser flow stream containing mostly liquid and solids flows vertically downwards in the vessel body and leaves through the outlet port 18 located at the bottom of the vessel body. Thus, the stream being shown to have solids and liquids, and flows down the baffles 22 into the bottom of vessel 12, can leave through the outlet 18.).
Leuchtenberg does not disclose using a circulation pump.
Eriksen relates to the prior art by disclosing a system that processes drilling fluids or muds that are common circulated in a wellbore during a drilling apparatus in the subterranean formation (Eriksen Pr. 2). Eriksen does disclose the system using a circulation pump that introduces liquid into the interior space of the separation vessel (Eriksen Fig. 1; Pr. 17, 19; fluid from within the weir bucket is pumped through a fluid line 48 into the clean water compartment 30 of the water recycling tank 20.). Eriksen further discloses that the water recycling tank has a minimum and maximum operational level, and when the fluid drops below the minimum level, the flow through line 84 that utilizes the fluid in the water recycle tank 20 will stop (Eriksen Fig. 1; Pr. 27; 23a/b for minimum and maximum respectively).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Leuchtenberg’s drilling fluid system with Eriksen’s discharge pump and recirculation pump, in order to have the fluid level within the tanks, that are monitored by fluid level sensors (See Leuchtenberg Fig. 1, par. [47-48, 58, 67]; means for monitoring and controlling the liquid level inside the vessel body 12 with liquid level sensor 41), be maintained at appropriate operational maximum and minimum levels by having water be recycled and introduced into the tank (See Eriksen Fig. 1, par. [17, 19]; fluid from within the weir bucket is pumped through a fluid line 48 into the clean water compartment 30 of the water recycling tank 20), while also preventing any flooding of the vessel body (See Leuchtenberg par. [67]). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 11: The method of claim 9, further comprising wetting particulates borne by the gas with the liquid as the gas rises to the gas outlet after the separation (See Leuchtenberg Fig. 1, par. [58-60, 67]; diverter assembly 20 is below baffle 22 and splits the stream into a dense flow stream containing mostly gas with droplets of fluid and solids, and a denser flow stream containing mostly liquid and solids. The denser fluid will flow down while the less dense fluid will flow up towards vent 28).
Claim 14: The method of claim 9, further comprising detecting liquid levels within the interior space of the separation vessel using at least one fluid level sensor configured to detect the liquid levels (Leuchtenberg Fig. 1, par. [47-48, 58, 67]; means for monitoring and controlling the liquid level inside the vessel body 12 with liquid level sensor 41).
Claim 15: The method of claim 9, further comprising controlling an discharge pump (Eriksen Fig. 1, par. [16]; cavity pump 28, that is located at the bottom of the vessel, helps move the solids that collect at the bottom of the recycling tank 20) and a circulation pump to actively maintain the liquid seal of the liquid in a lower portion of the interior space of the separation vessel by controlling an introduced amount of the liquid admitted to the interior space of the separation vessel as the removed amount of the liquid is removed from the interior space of the separation vessel (Leuchtenberg Fig. 1; Pr. 47-48, 58, 67; means for monitoring and controlling the liquid level inside the vessel body 12. The liquid level control may be a valve that is provided between the liquid seal and drilling fluid reservoir. The central control and processing unit monitors the liquid level with level indicator switches to detect the change in operating fluid at a maximum and minimum so that it can prevent flooding. Conversely, the real-time liquid level measurement can also be used to prevent the liquid level from dropping to below a specified set point to avoid evacuating the liquid seal. Thus, the liquid level sensor is monitoring the amount of fluid entering and leaving the vessel to maintain an appropriate liquid level.).
Claim 17: The method of claim 9, wherein the discharging of gas is via a gas outlet in the upper portion interior space of the separation vessel (Leuchtenberg Fig. 2, par. [58]; gas outlet or “vent” port 16).

Claim 10, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leuchtenberg et al. (US2015/0167413; hereinafter “Leuchtenberg”) and Eriksen (US2005/0205477), as in claim 9 above, and further in view of Mathena (US2014/0034447) with evidence by Capeau et al. (US2013/0227997; hereinafter “Capeau”).
Applicant’s claims are directed towards a method.
Regarding claims 10, 12, 13, and 16; the combination of Leuchtenberg and Eriksen discloses the method of claim 9, wherein the separation vessel has a body, the body having a top wall, a bottom wall, a sidewall, an upper portion and a lower portion and the body forming a closed structure defining an interior space of the separation vessel and the lower portion (See Leuchtenberg Fig. 1, par. [58]; vessel body 12 has a top, bottom, and sidewalls; with all of the walls forming a closed interior space. Upper portion of separator 10 being the upper half, and a lower portion being the bottom half). 
The combination does not disclose comprising an agitation chamber within the interior space.
However, the combination does disclose that the solids in the fluid flow to the bottom of the vessel (Leuchtenberg Fig. 1, par. [50, 58, 60, 63]; the fluid splits into streams with entrained solids and liquids. The fluid with solids will flow through the outlet port 18 at the bottom of vessel 12. Eriksen Fig. 1, par. [16]; solids collected in the vessel are collected at the sloped bottom 25). 
Mathena relates to the prior art by disclosing separating shale cuttings and gas during drilling processes (Mathena abstract; Pr. 2-7), and further discloses a separation vessel that comprises an agitation chamber in the lower portion of the separation vessel (See Mathena Fig. 4; the interior of the vessel 22 lets a pressurized fluid enter nozzle 56 that will cause some mixing and further is located in the bottom portion of the vessel. Pr. 42; there is a jet 56 is capable of receiving fluid, either liquid or air, which in turn provides the motive force to the debris, i.e. solids, and fluids to exit through the end. Pr. 41, 42; Fig. 4; nozzle 56 uses a compressed fluid or gas to move the shale debris and fluid, i.e. agitate/stir or disturb the fluid-solids mixture, to exit through the second end 54).
Capeau relates to the prior art by disclosing utilizing air injected into a fluid to help create agitation to separate the components of the fluid (Capeau abstract). The prior art discloses a device that utilizes nozzles to feed a fluid into a tank. The regularly spaced nozzles are jet nozzles that create substantial bubbles which will give rise to substantial agitation (i.e. swirls) (Capeau Fig. 2, par. [71, 115]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s separation system with the combination’s solids separation device with Mathena’s jet assembly to agitate the fluid that can produce swirls (as evidenced by Capeau), in order to have a pressurized fluid source that helps force the solids in the bottom portion of the tank out through the exit and propel the bottoms into a collection bin (Mathena abstract, par. [42]; jet 56 is capable of receiving fluid, either liquid or air, which in turn provides the motive force to the debris, i.e. solids, and fluids to exit through the end).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 12: The method of claim 9, further comprising injecting a jet of liquid into the lower portion of the interior space of the separation vessel to agitate the drilling cuttings with a swirling action (Mathena par. [41, 42], Fig. 4; nozzle 56 uses a compressed fluid or gas to move the shale debris and fluid, i.e. agitate/stir or disturb the fluid-solids mixture, to exit through the second end 54).
Claim 13:The method of claim 10, further comprising injecting a jet of liquid into the lower portion of the interior space of the separation vessel to agitate the drilling cuttings with a swirling action within the agitation chamber, wherein the agitation chamber is configured to promote agitation of the drilling cuttings in the liquid within the agitation chamber to aid removal of the drilling cuttings along with a removed amount of the liquid thereby separating the drilling cuttings from the gas (Mathena par. [41, 42], Fig. 4; nozzle 56 uses a compressed fluid or gas to move the shale debris and fluid, i.e. agitate/stir or disturb the fluid-solids mixture, to exit through the second end 54).
Claim 16: The method of claim 12, further comprising adjusting the flow rate and swirl pattern of the jet of liquid into the lower portion of the interior space of the separation vessel (Mathena Pr. 42; pressure gauge 60 provides feedback on the pressure of air/fluid flowing into the jet assembly 38. Therefore, different pressure will create different flow rate and swirl patterns, as the pressure and force can be altered.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leuchtenberg et al. (US2015/0167413; hereinafter “Leuchtenberg”) and Eriksen (US2005/0205477), as in claim 9 above, and further in view of Faulk et al. (US2014/0116253; hereinafter “Faulk”).
Applicant’s claims are directed towards a method.
Regarding claim 18; the combination of Leuchtenberg and Eriksen discloses the method of claim 9 (See combination supra). The combination does not disclose further comprising charging the separation vessel with the liquid prior to introducing drilling fluid into a separation vessel.
However, the combination does disclose utilizing a liquid seal that is above the outlet port that requires an appropriate fluid level (Leuchtenberg Pr. 47; liquid outlet port of the separator connected to the drilling fluid reservoir via a liquid seal. Claim 6; primary separator is further provided with a liquid seal which is connected to the liquid outlet port.).
Faulk relates to the prior art by disclosing a separation vessel having a liquid/gas separation chamber (Faulk abstract, Pr. 1-3), and indicates that the separation vessel 10 may be initially charged with a liquid in order to achieve a liquid level 60 (Faulk Pr. 34).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Leuchtenberg and Eriksen with Faulk’s method of charging the separation vessel with a liquid in order to achieve an appropriate liquid level. Since the combination indicates that the separation vessel requires an appropriate fluid level to have a liquid seal, while Faulk provides the achieved liquid level by charging the separation vessel with a liquid (Faulk Pr. 34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Largent (US2010/0307834) – drill cuttings conditioning with a similar configuration to the application
Thakur (US4247312) – drilling fluid circulation system with a gas exhaust line
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
	
	
	
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779